UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
H. DAYA INTERNATIONAL CO., LTD.    :
                                   :
                    Plaintiff,     :    16 Civ. 8668 (VM)
                                   :
     - against -                   :    ORDER
                                   :
DO DENIM, LLC, et al.              :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Consistent with the Court’s Individual Practices, the

parties in the above-captioned matter filed letter motions

requesting authorization to file three exhibits under seal.

(See “Letter Motions,” Dkt. Nos. 189, 196.) In particular,

the parties seek to seal Exhibits E and I attached to the

declaration of Salomon Murciano (Dkt. Nos. 194-5, 194-9) and

Exhibit L attached to the declaration of Galina Sosonko (Dkt.

No. 188-13). Materials may remain under seal “if the sealing

order is narrowly tailored to achieve that aim.” Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir. 2006).

     Having reviewed the sealed exhibits, the Court will

GRANT the request to seal Exhibit I (Dkt. No. 194-9). However,

the Court is not persuaded that wholesale sealing of Exhibits

L (Dkt. No. 188-13) and E (Dkt. No. 194-5) is necessary or

that these documents could not be redacted to remove any




                              1
identifying or sensitive personal information. Accordingly,

it is hereby

     ORDERED that the Letter Motions (Dkt. Nos. 189, 196) are

GRANTED in part. While Exhibit I of the declaration of Salomon

Murciano (Dkt. No. 194-9) may be fully sealed, the defendants

must file a redacted version of Exhibit E of the Murciano

Declaration (Dkt. No. 194-5) and Exhibit L of the declaration

of Galina Sosonko (Dkt. No. 189), however.

SO ORDERED.

Dated:    New York, New York
          21 June 2021




                               2
